Citation Nr: 1810613	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-29 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and bipolar disorder.  

2.  Entitlement to service connection for acute myeloid leukemia, to include as due to exposure to chemical agents.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from January 1967 to October 1970.  He received the Vietnam Service Medal and the Vietnam Campaign Medal with device, among other commendations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, granted service connection for PTSD and bipolar disorder, and assigned a disability rating of 30 percent, effective as of March 26, 2012.  The RO also denied entitlement to service connection for acute myeloid leukemia.  Jurisdiction of the matter is now with the RO in Little Rock, Arkansas.  

In October 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  At the hearing, the undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence for which there is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration for the issues currently on appeal.  

The Board notes that after the October 2017 hearing, additional VA treatment records were also associated to the claims file, for which there is not an automatic waiver of initial AOJ consideration.  Nevertheless, as these matters are being remanded for the reasons discussed herein, the AOJ will have the opportunity to review this evidence on remand.  

With regard to the Veteran's claim for acute myeloid leukemia, the Board notes that while the Veteran has confirmed service in Vietnam, the record reflects that he is not asserting that this condition is due to herbicide exposure.  In a May 2015 statement, the Veteran, through his representative, clarified that he is seeking entitlement to service connection for acute myeloid leukemia as a result of exposure to carcinogenic chemicals, and not due to exposure to herbicides.  See May 2015 Representative Statement.  Thus, the issues have been recharacterized accordingly on the title page.  

The Board also notes that during the October 2017 hearing, the issue of entitlement to a TDIU was raised by the Veteran; however, the issue has not been adjudicated by the AOJ.  Nevertheless, as the issue of entitlement to a TDIU is part and parcel of a claim for an increased disability rating, and the Veteran has raised this issue in connection with his claim for an increased disability rating for his service-connected psychiatric condition, the Board finds that it has jurisdiction to address this issue.  See generally Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that "a request for TDIU . . . is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities").  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A.  PTSD

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected psychiatric disability in November 2012, nearly six years ago.  During the October 2017 hearing, the Veteran testified that his medication for his psychiatric condition had recently increased.  He further indicated that he suffers anxiety attacks, which come on strong, and that he has been prescribed a better drug for these attacks.  See Hearing Transcript at page 15.  Thus, the Veteran's testimony suggests that his PTSD may have increased in severity since the November 2012 VA examination.  

In light of the foregoing, a more contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veteran's service-connected PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

In addition, during the October 2017 hearing, the Veteran indicated that he is receiving Social Security Administration (SSA) disability benefits for his psychiatric condition; thus, the SSA decision and the medical records supporting such a decision are relevant to the claim for entitlement to an increased rating for the Veteran's mental condition.  On the day of the hearing, the Veteran submitted SSA documents apparently pertaining to his disability benefits; however, copies of medical records upon which any such SSA disability benefit award was based were not submitted.  VA's duty to assist includes obtaining relevant SSA records "that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009).  Once VA has actual notice of relevant SSA records, the duty to assist is triggered, and the Department must assist the Veteran in developing his claim by acquiring those records under 38 U.S.C. §§ 5106, 5107(a) (West 2014) and 38 C.F.R. §§ 3.159 (c)(2) and (3) (2017).  See also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

The Board notes that, to date, VA has made two attempts to obtain the Veteran's SSA records.  Requests for SSA records were made in October 2012 and in December 2017, both of which yielded a negative response.  While the case is in remand status, the Board requests that the AOJ make a final attempt to any available SSA records, as it is clear from the Veteran's testimony that these records are relevant to the claims on appeal, and a reasonable possibility exists that such records may substantiate the Veteran's claims.  

B.  Acute Myeloid Leukemia

The Veteran contends that his acute myeloid leukemia is a result of exposure to carcinogenic chemicals during active service.  In that regard, during the October 2017 hearing, the Veteran testified that while on active duty, he served on the USS Constellation aircraft carrier.  He further indicated that he worked on materials control, which was a division of supply, and under that assignment, he was exposed to different chemical and solvents on a regular basis.  The Veteran indicated his belief that his leukemia diagnosis was a result of that chemical exposure.  See Hearing Testimony at pgs. 4-6.  In support of his testimony, the Veteran submitted evidence which verified his assignment on the USS Constellation, specifically in the material control division.  His duties included ordering and receiving replacement parts for components under repair by all intermediate maintenance activity (IMA) work centers.  See Military Personnel Record submitted on October 11, 2017.  The Board finds that the Veteran is competent to describe being exposed to chemicals while working on the aircraft carrier.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Furthermore, the Veteran's lay statements are found to be credible, as they have been consistent and are confirmed by the circumstances of his service on the USS Constellation in the material control division of IMA.  

The record reflects that the Veteran has not been afforded a VA examination for his acute myeloid leukemia.  However, the Board notes that in an August 2013 private medical record, a private physician opined that the Veteran's leukemia was at least as likely as not caused by his exposure to carcinogens during his military deployment in Vietnam.  However, in light of the fact that the doctor did not provide a complete rationale for the opinion, the Board finds that the duty to provide an examination and opinion is triggered here.  See 38 U.S.C. § 5103A(d); Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012) (noting that a favorable medical opinion from a Veteran's doctor that was unsupported by analysis may be sufficient to trigger the Secretary's duty to assist).  

C.  TDIU

The Board finds that the issue of the Veteran's entitlement to a TDIU is inextricably intertwined with the claims remanded herein. Accordingly, the issue of entitlement to a TDIU must be held in abeyance pending adjudication of the aforementioned claim. See Henderson v. West, 12 Vet.App. 11, 20   (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records, as well as SSA records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

2.  Once the record is developed to the extent possible, the Veteran should be scheduled for a VA examination before an appropriate physician to determine the current severity of his service-connected psychiatric disorder.  The examiner must review the claims file and all previous VA and private examination reports.  The examination report should also show consideration of the Veteran's documented medical history and lay statements.  All indicated studies should be completed, and all clinical findings reported in detail.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders, including the frequency, duration, and severity of his symptomatology.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's disability. 

 A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  Once the record is developed to the extent possible, schedule the Veteran for a VA examination before an appropriate physician to determine the etiology of his acute myeloid leukemia.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:

Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's acute myeloid leukemia manifested during, or is a result of, active military service, to include as a result of chemical exposure, to include benzene?  

In rendering the requested opinions, the examiner must consider all evidence of record, including all service treatment records, the Veteran's statements regarding in-service injury associated with the claimed condition, and all prior private examinations.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing all indicated development, the Veteran's claims should be readjudicated, to include the issue of entitlement to a TDIU, based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







